Citation Nr: 0843657	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-14 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  

In October 2008, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  
A transcript of the hearing is of record.  At the same time 
he submitted additional duplicative evidence, including a 
letter from the acting director of the U.S. Army and Joint 
Services Records Research Center which confirmed a terrorist 
incident on August 8, 1985, in Germany.  The Board accepts 
this additional evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The record does not demonstrate that the veteran engaged 
in combat with the enemy.

3.  The veteran's claimed in-service stressful experiences 
have not been corroborated by service records, and the 
diagnoses of PTSD were made based on an unverified account of 
in-service events given by the veteran.

4.  The veteran is not shown to have PTSD as a result of 
events during military service.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2003, February 2005, and June 2007.  These 
letters notified the appellant of VA's responsibilities in 
obtaining information to assist the appellant in completing 
his claim, and identified the appellant's duties in obtaining 
information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in June 2008.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the June 2007 letter. 

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2008).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests psychoses to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

Factual Background and Analysis

In this case, the veteran contends that he has PTSD as a  
result of: 1) transporting ordinance to various test ranges 
throughout Germany in the early fall of 1981 while assigned 
to the 150th Transportation Company, 37th Transportation Group 
at Meinheim, Germany, when his comrades travelled too close 
to the firing ranges and he could hear and feel the bombings 
and was in constant fear of his life; and 2) witnessing the 
aftermath of a terrorist bombing at an airport hotel in 
Frankfort, Germany in either the spring of 1984 or in August 
1985 while assigned to the 66th Transportation Company, 37th 
Transportation Group at Kaiserslauter, Germany, when he saw 
dismembered bodies, the dead, and a burning corpse.

The veteran's service treatment records are negative for any 
signs, symptoms, or treatment for PTSD.  His July 1985 
discharge examination showed no psychiatric abnormalities.  
On the contemporaneous report of medical history the veteran 
indicated that he never had nervous trouble of any sort and 
that he felt good about his present health.  At the same 
time, his service personnel records do not reflect a request 
for a transfer to another military duty assignment or 
deterioration in work performance.  He apparently received 
promotions in a timely manner.  The service personnel records 
also indicate that the veteran served two tours of duty in 
Germany: from March 2, 1982 to November 29, 1982; and from 
July 25, 1984 to July 25, 1985.  He was released from active 
duty on August 13, 1985.

Post-service private and VA treatment records in the claims 
file show that the veteran was first diagnosed with PTSD in 
March 2003 by a clinician at the Rock Landing Psychological 
Group.  At the time, he indicated that during combat 
simulation in the military he would "get high."  This 
picture would come back in his  mind.  He referred to combat 
noise, rockets and cannons.  He related a history of 
substance abuse - heroin, LSD, cocaine and speed.  According 
to a June 2006 VA medical record, the veteran's employer, the 
U.S. Postal Service, paid for private counseling because of 
harassment from a supervisor the veteran encountered at work.  
In correspondence dated in March 2005 and March 2008, D.S.P., 
M.S.W., a licensed clinical social worker, wrote that her 
diagnosis of the veteran's PTSD and recurrent major 
depression was based on the veteran's statement of having 
witnessed the aftermath of the terrorist bombing of an 
airport hotel in Frankfurt in 1984 or 1985 as well as the 
American Psychiatric Association's Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM 
IV).  

The veteran underwent a VA fee-basis psychiatric examination 
in October 2003.  The psychiatrist noted that he had no 
records of the veteran to review.  Following the evaluation, 
the diagnoses were: chronic PTSD; a single issue of major 
depressive disorder in partial remission; and marijuana, 
cocaine, and alcohol dependence, all in full sustained 
remission since 1996.  The examiner did discuss in his report 
the veteran's two claimed in-service stressors.  

Additional medical records of the private clinician, dated 
from March 2003 to June 2003, and VA outpatient treatment 
records, dated from September 2002 to July 2006, reflect 
counseling, classes, and medication for treatment of the 
veteran's PTSD.  The diagnosis of the private clinician from 
Rock Landing and from the VA fee-basis examiner satisfy the 
first two requirements to establish service connection for 
PTSD as they show that the veteran has a current diagnosis of 
PTSD that is related to an event he claims happened during 
his active duty service.  See 38 C.F.R. § 3.304(f).

The veteran's service records do not indicate that he was 
involved in combat while serving on active duty.  Service 
records indicate that the veteran's Military Occupational 
Specialty was motor transport operator or a heavy vehicle 
driver.  There is no showing in the record that the veteran 
received any combat medals or that he was involved in secret 
missions, as he claimed during his October 2008 Board 
hearing.  None of the military evidence of record indicates 
that the veteran engaged in combat.  Additionally, the 
veteran has not asserted that his PTSD stressor is linked to 
combat duty.  Therefore, there must be independent evidence 
to corroborate the veteran's statement as to the occurrence 
of the claimed stressors in order to satisfy the third 
requirement to establish service connection for PTSD 
(credible supporting evidence that the claimed in-service 
stressor occurred).  See Doran, 6 Vet. App. at 288-89.

The Board observes that the first of the veteran's claimed 
inservice stressors could not be verified because of its 
vague nature and lack of geographical and temporal 
specificity.  His second claimed inservice stressor has been 
verified, in part, by correspondence received in March 2005 
and a letter dated in June 2008 from the U.S. Army and Joint 
Services Records Research Center (JSRRC) to his service 
representative, which were subsequently submitted to VA.  
(The Board notes that in February 2008 the RO made a formal 
finding that there was a lack of detailed information 
required to verify the veteran's claimed inservice stressors 
and that further attempts to do so would be futile.  In 
response, the veteran's representative requested that the 
JSRRC attempt to verify the August 8, 1985 terrorist bombing 
of the airport hotel in Frankfurt.)  In its March 2005 and 
June 2008 letters, JSRRC confirmed that the Red Army 
Terrorist Faction had attacked the Rhein-Main Air Base in 
Frankfurt, Germany on August 8, 1985, but did not document 
the veteran's presence on base that day.  

Information in the veteran's service records show that he was 
assigned to Europe twice during active duty (from March 1982 
to November 1982 and from July 1984 to July 1985) and that on 
July 25, 1985 the veteran was in casual status and enroute 
back to the continental United States.  The veteran's squad 
leader, F.A., submitted a letter in February 2005 in which he 
stated that the veteran was traumatized by a terrorist 
bombing at the airport hotel in Frankfurt during the summer 
of 1985 during a routine stay when the veteran was assigned 
to pick up the U.S. mail from the airport.  During his 
October 2008 Board hearing, the veteran testified that he was 
at the hotel at the Rhein-Main base to drop off and pick up a 
trailer while on a secret mission.  He testified that this 
was a solo mission and that no other members of his unit were 
present.  When asked about evidence in his service personnel 
file that shows the veteran left Europe in July 1985, the 
veteran could not explain the discrepancy.  The contentions 
of the veteran and F.A. are not supported by the official 
records and there is no documentary verification found in the 
claims file that the veteran was in Europe, let alone at 
Rhein-Main Air Base, on the date of the terrorist bombing the 
veteran has advanced as his inservice stressor.

The official military record shows that the veteran was 
enroute to the United States on July 25, 1985.  As there is 
no independent evidence to corroborate the veteran's 
statement that he was present and on active duty on August 8, 
1985, at Rhein-Main Air Base, the occurrence of his claimed 
stressor, service connection for PTSD cannot be established.  
See 38 C.F.R. § 3.304(f), Doran, 6 Vet. App. at 288-89. 

The Board has carefully considered the veteran's reports of 
the claimed in-service terrorist explosion.  In his written 
statements and Board testimony, the veteran variously claimed 
that he was alone or "we" were at the air base at the time 
of the explosion, that he was either one mile away from the 
hotel or four-truck lengths away from the site of the 
explosion, and that he was on a secret mission while his 
squad leader stated that the veteran was picking up mail at 
the time.  Due to the various inconsistencies in the 
veteran's accounts of the claimed accident, the Board finds 
his reports to be of less persuasive value.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert, 1 Vet. 
App. at 55; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the 
claim.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


